DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-18 as filed 01/24/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a U.S. Nation Phase application under 35 U.S.C. §371 of International Application No. PCT/JP2018/017247, filed on 04/27/2018, which claims the benefit of JP2017-115458, filed on 06/12/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0276346 A1 (hereinafter “Reiner”) in view of U.S. Patent Application Pub. No. 2017/0098037 A1 (hereinafter “Agassi et al.”), and U.S. Patent Application Pub. No. 2016/0007904 A1 (hereinafter “Vardy”)
RE: Claim 1 (Currently Amended) Reiner teaches the claimed: 
1. (Currently Amended) A medical information processing system, comprising: a processor comprising hardware, wherein the processor is configured to ((Reiner, [0017], [0066], [0136]) (the present invention relates to an automated method for quality assurance which creates quality centric data contained within a medical report, and uses these data elements to determine report accuracy and correlation with clinical outcomes; the system includes a client computer which may include a display device and processors and software that may operate to provide data gathering and data exchange functionality; the technologies involved would include the computerized order entry system (CPOE), radiology/hospital information systems (RIS/HIS), electronic medical record (EMR), imaging modality, picture archival and communication system (PACS), QA workstation, and QC phantoms/software)); 
[…] a first information of a symptom occurrence in a current examination; and […] a second information of the symptom occurrence after the current examination; receive a request for display of [[an]] the entry screen for entering examination information of [[a]]the current examination performed on a patient; ((Reiner, [0100], [0110]) (objective analysis by the program would be utilized so that truth would be established based on clinical grounds through the integration of imaging, clinical, and outcomes data; as additional clinical data elements are obtained in the healthcare continuum of the patient, i.e. a current examination compared to past examinations, these would be integrated with the original imaging report findings by the program and updated to reflect the new knowledge gained; the thoracic surgeon who is consulted for a possible thoracoscopy, reviews the patient medical record i.e request for display, imaging folder, and performs a physical examination i.e. current examination, during the course of his consultation, the surgeon is able to locate an additional chest radiographic examination performed one year earlier, along with the current chest radiographic and CT exams)).
Reiner fails to explicitly teach, but Agassi et al. teaches the claimed: 
determine whether the request is for the first area or the second area of the display; and if the request is for the second area on the display, give predetermined notification ((Agassi et al., [0029], [0031]) (the EHR subsystem may also have user interfaces for creating, modifying (including adding to, deleting from, or editing existing records), viewing, searching, excerpting, transferring, archiving, and/or printing records or portions thereof; the clinical conflict check subsystem may apply alert rules to data received or extracted from the EHR subsystem and/or clinical order entry subsystem to identify candidate clinical alerts for a given EHR; candidate clinical alerts may include reminders of best practices, policies or recommendations of the healthcare delivery organization, identification of possible errors or omissions in data entry into a patient’s EHR, identification of inconsistent information in the EHR, identification of information in the EHR that is inconsistent with a recent clinical order, identification of duplicate clinical orders; identification of possible adverse side effects or interactions among various elements of the EHR and/or a recent clinical order, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert based on applied rule to data received as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
Reiner and Agassi et al. fail to explicitly teach, but Vardy teaches the claimed: 
generate an entry screen comprising a first area and second area on a display, wherein: the first area is to input a first information of a symptom […]; and the second area is to input a second information of the symptom […] ((Vardy, [0036], [0051]) (the data processing device generates the interface in the form of a graphical user interface that defined fields for inputting the medical data; one or more fields for inputting data relating to one or more of medical history and symptoms i.e. a first field and a second field for inputting symptom information; the number and types of fields will depend on what data needs to be recorded i.e. the gui is flexible to be defined on the number and type of data to be recorded)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the clinical alert for identifying errors or omissions in the a patient’s electronic health record as taught by Agassi et al. with the motivation of providing data collection systems capable of generating reports containing different types of data (Vardy, [0004]).
RE: Claim 2 (Original) Reiner, Agassi et al., and Vardy teach the claimed: 
2. The medical information processing system according to claim 1, wherein the processor is configured to: receive entry of examination information on the entry screen ((Reiner, [0104]) (In the manual mode of operation, a third party ( e.g., clinician) could identify a perceived error within the report and record this into the QA database)).
RE: Claim 3 (Original) Reiner, Agassi et al., and Vardy teach the claimed:
3. The medical information processing system according to claim 1, wherein the processor is configured to:  OLM-70054US38[…] regarding a past examination when information regarding an accidental symptom is included in order information of an examination performed on a patient ((Reiner, [0102]-[0104]) (In the manual mode of operation, a third party ( e.g., clinician) could identify a perceived error within the report and record this into the QA database; the classification of medical errors includes complications i.e. accidental symptoms)).
Reiner fails to explicitly teach, but Agassi et al. teaches the claimed:
determine to give notification […] ((Agassi et al., [0029], [0031]) (the EHR subsystem may also have user interfaces for creating, modifying (including adding to, deleting from, or editing existing records), viewing, searching, excerpting, transferring, archiving, and/or printing records or portions thereof; the clinical conflict check subsystem may apply alert rules to data received or extracted from the EHR subsystem and/or clinical order entry subsystem to identify candidate clinical alerts for a given HER; candidate clinical alerts may include reminders of best practices, policies or recommendations of the healthcare delivery organization, identification of possible errors or omissions in data entry into a patient’s EHR, identification of inconsistent information in the EHR, identification of information in the EHR that is inconsistent with a recent clinical order, identification of duplicate clinical orders; identification of possible adverse side effects or interactions among various elements of the EHR and/or a recent clinical order, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert for identifying errors or omissions in the a patient’s electronic health record as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
RE: Claim 4 (Original) Reiner, Agassi et al., and Vardy teach the claimed:
4. The medical information processing system according to claim 2, wherein the processor is configured to: determine, if examination information of a past examination performed within a predetermined number of days from the date the current examination is performed is stored in the examination information storage, to give notification regarding the past examination when receiving entry of predetermined examination information ((Agassi et al., [0034]) (Alert Optimizer may reconcile candidate clinical alerts, e.g. a candidate clinical alert may be generated because the date of the patient encounter i.e. current examination, is after a particular date in the calendar year associated with the start of flu season, and the EHR does not reflect the administration of a flu shot; Alert Optimizer may receive or extract data from EHR subsystem indicating that the patient has consistently declined the flu vaccine over a certain period of time ( e.g., 5 years) i.e. past examination performed within a predetermined number of days from the current examination, or that the patient has declined all vaccinations; Alert Optimizer may then filter out the candidate clinical alert reminding the physician to administer or recommend a flu shot)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert based on comparing data of the patient’s electronic health record including a predetermined time period between encounters as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
RE: Claim 5 (Original) Reiner, Agassi et al., and Vardy teach the claimed:
5. The medical information processing system according to claim 4, wherein the processor is configured to: determine to give notification regarding the past examination if the examination information of the past examination performed within the predetermined number of days from the date the current examination is performed includes the same examination type information as that of the current examination ((Agassi et al., [0043]) (Alternately, updates or changes to alert rules may be pushed to the CCC subsystem when the updates or changes are made, or alert rules may be periodically refreshed regardless of whether updates or changes have been made; depending on the identity of the clinician, the role of the clinician, the nature of the patient encounter, or any other designated criteria, specific alert rules)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert based on comparing data of the patient’s electronic health record including the nature of the patient encounter or any other designated criteria as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
RE: Claim 8 (Original) Reiner, Agassi et al., and Vardy teach the claimed:
8. The medical information processing system according to claim 2, wherein the processor is configured to: […] regarding the past examination when receiving information entry on an entry screen for information regarding an accidental symptom ((Reiner, [0102]-[0104]) (In the manual mode of operation, a third party ( e.g., clinician) could identify a perceived error within the report and record this into the QA database; the classification of medical errors includes complications i.e. accidental symptoms)).
Reiner fails to explicitly teach, but Agassi et al. teaches the claimed:
determine to give notification […] ((Agassi et al., [0029], [0031]) (the EHR subsystem may also have user interfaces for creating, modifying (including adding to, deleting from, or editing existing records), viewing, searching, excerpting, transferring, archiving, and/or printing records or portions thereof; the clinical conflict check subsystem may apply alert rules to data received or extracted from the EHR subsystem and/or clinical order entry subsystem to identify candidate clinical alerts for a given HER; candidate clinical alerts may include reminders of best practices, policies or recommendations of the healthcare delivery organization, identification of possible errors or omissions in data entry into a patient’s EHR, identification of inconsistent information in the EHR, identification of information in the EHR that is inconsistent with a recent clinical order, identification of duplicate clinical orders; identification of possible adverse side effects or interactions among various elements of the EHR and/or a recent clinical order, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert for identifying errors or omissions in the a patient’s electronic health record as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
RE: Claim 10 (Currently Amended) Reiner teaches the claimed: 
10. (Currently Amended) A medical information notifying method comprising: […] a first information of a symptom occurrence in a current examination; and […]  a second information of the symptom occurrence after the current examination; receiving a request for display of [[an]]the entry screen for entering examination information of [[a]]the current examination performed on a patient; ((Reiner, [0017], [0100], [0110]) (the present invention relates to an automated method for quality assurance which creates quality centric data contained within a medical report, and uses these data elements to determine report accuracy and correlation with clinical outcomes; objective analysis by the program would be utilized so that truth would be established based on clinical grounds through the integration of imaging, clinical, and outcomes data; as additional clinical data elements are obtained in the healthcare continuum of the patient, i.e. a current examination compared to past examinations, these would be integrated with the original imaging report findings by the program and updated to reflect the new knowledge gained; the thoracic surgeon who is consulted for a possible thoracoscopy, reviews the patient medical record i.e. request for display, imaging folder, and performs a physical examination i.e. current examination, during the course of his consultation, the surgeon is able to locate an additional chest radiographic examination performed one year earlier, along with the current chest radiographic and CT exams)).
Reiner fails to explicitly teach, but Agassi et al. teaches the claimed: 
determining whether the request is for the first area or the second area of the display; and if the request is for the second area on the display, giving predetermined notification. ((Agassi et al., [0029], [0031]) (the EHR subsystem may also have user interfaces for creating, modifying (including adding to, deleting from, or editing existing records), viewing, searching, excerpting, transferring, archiving, and/or printing records or portions thereof; the clinical conflict check subsystem may apply alert rules to data received or extracted from the EHR subsystem and/or clinical order entry subsystem to identify candidate clinical alerts for a given EHR; candidate clinical alerts may include reminders of best practices, policies or recommendations of the healthcare delivery organization, identification of possible errors or omissions in data entry into a patient’s EHR, identification of inconsistent information in the EHR, identification of information in the EHR that is inconsistent with a recent clinical order, identification of duplicate clinical orders; identification of possible adverse side effects or interactions among various elements of the EHR and/or a recent clinical order, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert based on applied rule to data received as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
Reiner and Agassi et al. fail to explicitly teach, but Vardy teaches the claimed: 
generating an entry screen comprising a first area and second area on a display, wherein: the first area is to input a first information of a symptom […]; and the second area is to input a second information of the symptom […];  ((Vardy, [0036], [0051]) (the data processing device generates the interface in the form of a graphical user interface that defined fields for inputting the medical data; one or more fields for inputting data relating to one or more of medical history and symptoms i.e. a first field and a second field for inputting symptom information; the number and types of fields will depend on what data needs to be recorded i.e. the gui is flexible to be defined on the number and type of data to be recorded)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the clinical alert for identifying errors or omissions in the a patient’s electronic health record as taught by Agassi et al. with the motivation of providing data collection systems capable of generating reports containing different types of data (Vardy, [0004]).
RE: Claim 11 (New) Reiner, Agassi et al., and Vardy teach the claimed:
11. (New) The medical information processing system according to claim 1, further comprising a storage that stores examination information of a past examination, wherein the processor is configured to: after receiving the request, determine, when there is the examination information exists that is to be added to examination information of the past examination of the same patient ((Reiner, [0102]-[0104]) (In the manual mode of operation, a third party ( e.g., clinician) could identify a perceived error within the report and record this into the QA database; the classification of medical errors includes complications i.e. accidental symptoms)).
Reiner fails to explicitly teach, but Agassi et al. teaches the claimed:
determine to give notification […] ((Agassi et al., [0029], [0031]) (the EHR subsystem may also have user interfaces for creating, modifying (including adding to, deleting from, or editing existing records), viewing, searching, excerpting, transferring, archiving, and/or printing records or portions thereof; the clinical conflict check subsystem may apply alert rules to data received or extracted from the EHR subsystem and/or clinical order entry subsystem to identify candidate clinical alerts for a given HER; candidate clinical alerts may include reminders of best practices, policies or recommendations of the healthcare delivery organization, identification of possible errors or omissions in data entry into a patient’s EHR, identification of inconsistent information in the EHR, identification of information in the EHR that is inconsistent with a recent clinical order, identification of duplicate clinical orders; identification of possible adverse side effects or interactions among various elements of the EHR and/or a recent clinical order, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert for identifying errors or omissions in the a patient’s electronic health record as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).  
RE: Claim 12 (New) Reiner, Agassi et al., and Vardy teach the claimed:
12. (New) The medical information processing system according to claim 11, wherein the processor is configured to: determine, if examination information of a past examination performed within a predetermined number of days from the date the current examination is performed is stored in 4 of 12the examination information storage, to give notification regarding the past examination when receiving entry of predetermined examination information ((Agassi et al., [0034]) (Alert Optimizer may reconcile candidate clinical alerts, e.g. a candidate clinical alert may be generated because the date of the patient encounter i.e. current examination, is after a particular date in the calendar year associated with the start of flu season, and the EHR does not reflect the administration of a flu shot; Alert Optimizer may receive or extract data from EHR subsystem indicating that the patient has consistently declined the flu vaccine over a certain period of time ( e.g., 5 years) i.e. past examination performed within a predetermined number of days from the current examination, or that the patient has declined all vaccinations; Alert Optimizer may then filter out the candidate clinical alert reminding the physician to administer or recommend a flu shot)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert based on comparing data of the patient’s electronic health record including a predetermined time period between encounters as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).  
RE: Claim 13 (New) Reiner, Agassi et al., and Vardy teach the claimed:
13. (New) The medical information processing system according to claim 12, wherein the processor is configured to: if the examination information is being entered in the first region, give the predetermined notification ((Agassi et al., [0029], [0031]) (the EHR subsystem may also have user interfaces for creating, modifying (including adding to, deleting from, or editing existing records), viewing, searching, excerpting, transferring, archiving, and/or printing records or portions thereof; the clinical conflict check subsystem may apply alert rules to data received or extracted from the EHR subsystem and/or clinical order entry subsystem to identify candidate clinical alerts for a given EHR; candidate clinical alerts may include reminders of best practices, policies or recommendations of the healthcare delivery organization, identification of possible errors or omissions in data entry into a patient’s EHR, identification of inconsistent information in the EHR, identification of information in the EHR that is inconsistent with a recent clinical order, identification of duplicate clinical orders; identification of possible adverse side effects or interactions among various elements of the EHR and/or a recent clinical order, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert based on applied rule to data received as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
RE: Claim 14 (New) Reiner, Agassi et al., and Vardy teach the claimed:
14. (New) The medical information processing system according to claim 12, wherein the processor is configured to: determine to give notification regarding the past examination if the examination information of the past examination performed within the predetermined number of days from the date the current examination is performed includes the same examination type information as that of the current examination ((Agassi et al., [0043]) (Alternately, updates or changes to alert rules may be pushed to the CCC subsystem when the updates or changes are made, or alert rules may be periodically refreshed regardless of whether updates or changes have been made; depending on the identity of the clinician, the role of the clinician, the nature of the patient encounter, or any other designated criteria, specific alert rules)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert based on comparing data of the patient’s electronic health record including the nature of the patient encounter or any other designated criteria as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
RE: Claim 15 (New) Reiner, Agassi et al., and Vardy teach the claimed:
15. (New) The medical information processing system according to claim 1, wherein the symptom occurrence is an occurrence of accidental symptom ((Reiner, [0102]-[0104]) (In the manual mode of operation, a third party ( e.g., clinician) could identify a perceived error within the report and record this into the QA database; the classification of medical errors includes complications i.e. accidental symptoms)).
RE: Claim 16 (New) Reiner, Agassi et al., and Vardy teach the claimed:
16. (New) The medical information processing system according to claim 1, wherein the processor further comprises the display ((Reiner, [0068]) (the user interface may be displayed on the client computer))
RE: Claim 17 (New) Reiner, Agassi et al., and Vardy teach the claimed:
17. (New) The medical information processing system according to claim 1, further comprising an examination information storage that stores examination information of a past examination ((Reiner, [0125]) (the patient EMR would include the patient medical history, laboratory data, and ancillary clinical tests)). 
RE: Claim 18 (New) Reiner, Agassi et al., and Vardy teach the claimed:
18. (New) The medical information processing system according to claim 1, wherein the processor is configured to determine, when there is a possibility that examination information exists that is to be added to examination information of a past examination of the patient after receiving the request for display, ((Reiner, [0100], [0110]) (objective analysis by the program would be utilized so that truth would be established based on clinical grounds through the integration of imaging, clinical, and outcomes data; as additional clinical data elements are obtained in the healthcare continuum of the patient, i.e. a current examination compared to past examinations, these would be integrated with the original imaging report findings by the program and updated to reflect the new knowledge gained; the thoracic surgeon who is consulted for a possible thoracoscopy, reviews the patient medical record i.e request for display, imaging folder, and performs a physical examination i.e. current examination, during the course of his consultation, the surgeon is able to locate an additional chest radiographic examination performed one year earlier, along with the current chest radiographic and CT exams)).
Reiner fails to explicitly teach, but Agassi et al. teaches the claimed:
Determine [based on data received] to give notification […]((Agassi et al., [0029], [0031]) (the EHR subsystem may also have user interfaces for creating, modifying (including adding to, deleting from, or editing existing records), viewing, searching, excerpting, transferring, archiving, and/or printing records or portions thereof; the clinical conflict check subsystem may apply alert rules to data received or extracted from the EHR subsystem and/or clinical order entry subsystem to identify candidate clinical alerts for a given HER; candidate clinical alerts may include reminders of best practices, policies or recommendations of the healthcare delivery organization, identification of possible errors or omissions in data entry into a patient’s EHR, identification of inconsistent information in the EHR, identification of information in the EHR that is inconsistent with a recent clinical order, identification of duplicate clinical orders; identification of possible adverse side effects or interactions among various elements of the EHR and/or a recent clinical order, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the clinical alert for identifying errors or omissions in the a patient’s electronic health record as taught by Agassi et al. within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy with the motivation of improving healthcare efficiency and patient outcomes (Agassi et al., [0003]).
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0276346 A1 (hereinafter “Reiner”) in view of U.S. Patent Application Pub. No. 2017/0098037 A1 (hereinafter “Agassi et al.”), and U.S. Patent Application Pub. No. 2016/0007904 A1 (hereinafter “Vardy”), and further in view of U.S. Patent Application Pub. No. 2013/0155216 A1 (hereinafter “Kasumi”).
RE: Claim 6 (Original) Reiner, Agassi et al., and Vardy teach the claimed:
6. The medical information processing system according OLM-70054US39 to claim 4.
Reiner and Agassi et al. fail to explicitly teach, but Kasumi teaches the claimed: 
wherein the predetermined examination information is information that indicates that hemostatic treatment has been performed ((Kasumi, [0029], [0063]) (a body of the endoscope processor, and enables, e.g., an operation to give an instruction for image processing in the endoscope processor and/or an operation to input patient information; a release is performed after a treatment, whereby, for example, a hemostatic treatment and/or a procedure for a hemostasis check and an accompanying check of the condition of the patient can be recorded)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the recorded patient information of a hemostatic treatment from a patient examination as taught by Kasumi within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the clinical alert system based on comparing data of the patient’s electronic health record including the nature of the patient encounter or any other designated criteria as taught by Agassi et al. and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy within with the motivation of improving educational materials for further deepening a doctor’s understanding through the recording of medical procedure data (Kasumi, [0005]-[0006]).
RE: Claim 7 (Original) Reiner, Agassi et al., Vardy, and Kasumi teach the claimed: 
7. The medical information processing system according to claim 6, wherein the information that indicates that hemostatic treatment has been performed is information that indicates an instrument used to stop bleeding ((Kasumi, [0063]) (a treatment instrument to the lesional site can be understood; for example, a hemostatic treatment and/or procedure)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the recorded patient information of a hemostatic treatment and treatment instrument from a patient examination as taught by Kasumi within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the clinical alert system based on comparing data of the patient’s electronic health record including the nature of the patient encounter or any other designated criteria as taught by Agassi et al. and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy within with the motivation of improving educational materials for further deepening a doctor’s understanding through the recording of medical procedure data (Kasumi, [0005]-[0006]).
RE: Claim 9 (Original) Reiner, Agassi et al., and Vardy teach the claimed:
9. The medical information processing system according to claim 1, comprising: an endoscope system that has an endoscope and a processing device; a management system that manages examination information of an endoscopic examination; and an information processing device that is operated by a doctor ((Kasumi, [0009], [0028], [0038] Fig 1) (medical information recording apparatus under operation by a user; the endoscopic processor is used as an apparatus that outputs medical information supplied to a medical information recording apparatus and a monitor; the patient information and the control information loaded via the interface are provided and stored in a memory)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the endoscopic processor and medical information recording apparatus and corresponding information system as taught by Kasumi within the method and system quality assurance of medical report accuracy through the healthcare continuum of a patient as taught by Reiner and the clinical alert system based on comparing data of the patient’s electronic health record including the nature of the patient encounter or any other designated criteria as taught by Agassi et al. and the graphical user interface with multiple fields for inputting patient symptoms as taught by Vardy within with the motivation of improving educational materials for further deepening a doctor’s understanding through the recording of medical procedure data (Kasumi, [0005]-[0006]).
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 01/24/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-10, Applicant argues that claims 1-10 recite patent eligible subject matter because the claims do not recite an abstract idea directed to a mental process; and
Regarding the 103 rejection of claims 1-10, Applicant argues that the previously recited references fail to disclose the newly amended limitations of independent claims 1 and 10. 
In response to Applicant’s argument that (a) regarding the 101 rejection of claims 1-10, Examiner respectfully disagrees that the independent claims do not recite an abstract idea directed to a mental process; however, Examiner respectfully submits that the independent claims recite patent eligible subject matter because the additional elements of the independent claims integrate the claim into a practical application. In particular, independent claim 1 recites generating an entry screen with a particular first area and a particular second area, wherein a determination is made whether a request is for the first area or second area of the entry screen. Accordingly, the claims are integrated into a practical application through being directed to the entry screen additional element, and thus, Examiner has withdrawn the 101 rejection of all claims for at least the foregoing reason. 
In response to Applicant’s argument that (b) regarding the 103 rejection of claims 1-10, Examiner respectfully disagrees. Examiner respectfully submits Reiner and Agassi, in view of newly cited reference, Vardy, teach each of the limitations of currently amended claims 1 and 10. 
First, Examiner respectfully submits that newly cited Vardy fills the gaps of previously cited Reiner and Agassi, through the disclosure of a flexible data collection system wherein the number and types of fields for inputting patient medical data such as medical history and symptoms will depend on what data needs to be recorded. See Vardy at [0051]. In this way, Vardy discloses a first area and a second area for entry of patient symptom information. 
Second, Examiner respectfully disagrees and submits that Agassi discloses the notification based on a determination as recited in independent claims 1 and 10. Agassi discloses an alert based on data received for a patient EHR, wherein this data may be identification of possible errors or omissions in data entry in the EHR. See Agassi at [0031]. In this way, Agassi discloses an alert based on data received for an EHR, i.e. data entry in a field, wherein the type of data may be identifications in possible errors or omission in data entry, i.e. accidental postoperative symptoms being a possible error or omission in data entry. 
Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-18 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2017/0220743 A1 teaches tracking real-time assessment of quality monitoring in endoscopy to reduce the rate of procedure-related complications ([0020]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626